DETAILED ACTION
Response to Arguments
The amendment filed 27 June 2022 has been entered in full. Accordingly, claims 1-20 are pending in the application.
Regarding the rejections under 35 U.S.C. 101, Applicant has, in response, amended claim 20 to recite “non-transitory”. Accordingly, the rejections are withdrawn.
Regarding the rejections under 35 U.S.C. 102(a)(1) and 103, Applicant has, in response amended independent claims 1, 12, and 20 to recite “wherein the confidence threshold is indicative of a number of the identified at least one compression artifact”. Applicant argues that the prior art of record does not disclose or suggest this limitation. Applicant’s argument is convincing; accordingly, the art rejections are withdrawn.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record, individually or in combination, does not disclose or suggest in claim 1 (and similarly in claims 12 and 20): “comparing the confidence value to a confidence threshold, wherein the confidence threshold is indicative of a number of the identified at least one compression artifact; and when the confidence value exceeds the confidence threshold, classifying the first multimedia item as containing the at least one identified compression artifact.”

The closest prior art of record is Goodall, as relied on in the previous Office action. Goodall discloses classifying multimedia items as containing aliased regions, motion discontinuities, and etc. based on a probability map and global detection probability for each distortion. However, the number/quantity of the compression artifacts do not appear to be used in determining a confidence threshold.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN S LEE whose telephone number is (571)272-1981. The examiner can normally be reached 11 AM - 7 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on 571-272-8243. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Jonathan S Lee/Primary Examiner, Art Unit 2661